ACCEPTED
                                                                                          04-15-00287-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                      7/2/2015 5:05:22 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                             No. 04-15-00287-CV
                       ______________________________
                                                                      FILED IN
                          IN THE COURT OF APPEALS              4th COURT OF APPEALS
                                                                SAN ANTONIO, TEXAS
                                                               07/2/2015 5:05:22 PM
                    FOR THE FOURTH JUDICIAL            DISTRICT KEITH E. HOTTLE
                                                                       Clerk
                           SAN ANTONIO, TEXAS
                       ______________________________

                             Cecil and Maxine Adams,
                                            Plaintiffs - Appellants,

                                          vs.

                Harris County, Rebecca Ross, Kathleen Keese and
               Christopher Prine, Clerk of the First Court of Appeals,
                                              Defendants - Appellees.
                       ______________________________

         On Appeal from the 269th District Court of Harris County, Texas

                         Trial Court Cause No. 2014-35653


            APPELLEES’ JOINT MOTION FOR EXTENSION OF
                  TIME TO FILE RESPONSE BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF
APPEALS:

      Defendant-Appellees Harris County and Christopher Prine, District Clerk for

the First Court of Appeals, move for a 20-day extension of time to file their briefs in

response to Plaintiff-Appellant Adams= brief. This is the first extension sought by

Appellees in this interlocutory appeal. Further, Appellants were afforded an
                                                                                      1
extension of time to file their brief.

      Currently, Appellees’ briefs are due on July 9, 2015. The undersigned

contend that the need for an extension is not due to sloth or neglect, and is not

requested for the purpose of delay. An extension is requested so that counsel may

have adequate time to review the clerk and reporters records, their own records, and

file thorough briefs, thereby preserving judicial economy. Therefore, Appellees

respectfully request a 20-day extension to file Appellees’ briefs.




                                         Respectfully submitted,

                                         KEN PAXTON
                                         Attorney General of Texas

                                         CHARLES E. ROY
                                         First Assistant Attorney General

                                         JAMES E. DAVIS
                                         Deputy Attorney General for Civil
                                         Litigation

                                         KAREN D. MATLOCK
                                         Assistant Attorney General
                                         Chief, Law Enforcement Defense Division

                                         /s/ Christin Cobe Vasquez
                                         CHRISTIN COBE VASQUEZ
                                         Assistant Attorney General
                                         State Bar No. 24074047
                                         Christin.vasquez@texasattorneygeneral.gov
                                                                                   2
                                      P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711
                                      (512) 463-2080 / Fax (512) 936-2109
                                      ATTORNEYS FOR DEFENDANT-
                                      APPELLEE CHRISTOPHER PRINE

                                      -AND-

                                      /s/ Keith A. Toler
                                      KEITH A. TOLER
                                      Assistant County Attorney
                                      State Bar No. 24088541

                                      1019 Congress, 15th Floor
                                      Houston, Texas, 77002
                                      Phone: (713) 274-5265
                                      Fax: (713) 755-8924
                                      Email: Keith.Toler@cao.hctx.net

                                      ATTORNEY FOR APPELLEE HARRIS
                                      COUNTY

                      CERTIFICATE OF CONFERENCE

      I, KEITH A. TOLER, attempted to confer with Appellants via email

regarding the substance of this motion on Wednesday, July 1, 2015; however, as of

the time of filing this motion I did not receive any response. Therefore, it must be

assumed that Appellants oppose this motion.

                                      /s/ Keith Toler
                                      KEITH TOLER
                                      Assistant County Attorney
                        CERTIFICATE OF SERVICE

      I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas,
certify that a true copy of Appellees’ Joint Motion for Extension of Time to File
Response Brief was served upon all counsel of record via electronic filing
notification, email and/or FedEx Overnight, return receipt requested, on July 2,
2015, addressed to:

Jayson Booth                             Maxine Adams FedEx Overnight
ATTORNEY FOR KATHLEEN                    Cecil Adams
KEESE                                    5510 South Rice # 1206
3730 Kirby Drive, Ste 777                Houston, TX 77081
Houston, TX 77098                        PRO SE
(p) 713.280.9312                         Cecillovesmax@sbcglobal.net
(f) 713.526.1175                         Swayne.adams@yahoo.com
Email: info@boothricheylaw.com

Brian A. Quintero                        Timothy Henderon
Keith A. Toler                           COUNSEL FOR REBECCA ROSS
ASST. COUNTY ATTORNEY                    6300 West Loop South, Ste 280
1019 Congress 1th Floor                  Houston, TX 77401
Houston, TX 77002                        (f) 713.688.5697
Brian.Quintero@cao.hctx.net              timjhenderson@msn.com
Keith.toler@cao.hctx.net

 Clinton Gambill
 ASST. COUNTY ATTORNEY
 1019 Congress 1th Floor
 Houston, TX 77002
(p)713-755-5101
(f)713-755-8924
Clinton.Gambill@cao.hctx.net
                                     /s/ Christin Cobe Vasquez
                                     Christin Cobe Vasquez
                                     Assistant Attorney General
                                                                               4
                    NOTICE OF ELECTRONIC FILING

      I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas,

certify that I have electronically submitted the foregoing motion for filing in

accordance with the Electronic File and Serve System for the Fourth Court of

Appeals on July 2, 2015.


                                    /s/ Christin Cobe Vasquez
                                    Christin Cobe Vasquez
                                    Assistant Attorney General




                                                                             5